UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                         5/28/21
RODOLFO TECOCOATZI-ORTIZ, et al.
              Plaintiffs,                         18-CV-7342 (JGK) (BCM)
       -against-
                                                  ORDER
JUST SALAD LLC, et al.
              Defendants.

BARBARA MOSES, United States Magistrate Judge.

       By Order dated May 19, 2021 (Dkt. No. 124), the Court directed plaintiffs to "deliver, to

chambers, complete and accurate photocopies of every document shown to plaintiff Sanchez in

preparation for his deposition in this action." On May 26, 2021, the deadline to produce those

photocopies to chambers, plaintiff's counsel (Yige Chen of Troy Law) emailed electronic copies

of the requested documents (in PDF format) to my chambers inbox, along with a cover letter, but

the Court has not received the required photocopies. Plaintiffs are directed to deliver those

documents, on paper, to chambers no later than June 4, 2021.


Dated: New York, New York
       May 28, 2021
                                            SO ORDERED.



                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge
